08-5707-cv
VCG v. Citibank, N.A.

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
SUMMARY ORDERS FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY THIS COURT’S LOCAL RULE 32.1 AND FEDERAL RULE OF APPELLATE PROCEDURE
32.1. IN A BRIEF OR OTHER PAPER IN WHICH A LITIGANT CITES A SUMMARY ORDER,
IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST ONE CITATION MUST
EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
“(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF
THAT SUMMARY ORDER TOGETHER WITH THE PAPER IN WHICH THE SUMMARY
ORDER IS CITED ON ANY PARTY NOT REPRESENTED BY COUNSEL UNLESS THE
SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS PUBLICLY
ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE
AVAILABILITY OF THE ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE
REFERENCE TO THAT DATABASE AND THE DOCKET NUMBER OF THE CASE IN WHICH
THE ORDER WAS ENTERED.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 8thday
of December, two thousand nine.

Present:
               WILFRED FEINBERG,
               JOHN M. WALKER,
               ROBERT A. KATZMANN,
                          Circuit Judges.

________________________________________________

VCG SPECIAL OPPORTUNITIES MASTER FUND LIMITED,

               Plaintiff-Counter-Defendant-Appellant,

                      v.                                    No. 08-5707-cv

CITIBANK, N.A.,

               Defendant-Counter-Claimant-Appellee.

________________________________________________
For Plaintiff-Counter-Defendant-     STEVEN G. MINTZ and TERENCE W. MCCORMICK, Mintz &
       Appellant:                    Gold LLP, New York, NY

For Defendant-Counter-Claimant-      ALLAN J. ARFFA and KAREN R. KING , Paul, Weiss, Rifkind,
       Appellee:                     Wharton & Garrison LLP, New York, NY



        Appeal from the United States District Court for the Southern District of New York
(Jones, J.).

       ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the District Court be and hereby is AFFIRMED.

       Substantially for the reasons stated in the District Court’s Opinion and Order dated

November 4, 2008, 594 F. Supp. 2d 334, and Memorandum and Order dated January 28, 2009,

2009 WL 311362, we conclude that the defendant’s motion for judgment on the pleadings was

properly granted. Accordingly, we AFFIRM the judgment of the District Court.



                                             FOR THE COURT:
                                             CATHERINE O’HAGAN WOLFE, CLERK

                                             By:_________________________________




                                               -2-